     Case 2:20-cv-00983-JTM-MBN Document 49 Filed 06/18/21 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


SHANE PRESTENBACH                                       CIVIL ACTION


VERSUS                                                  NO: 20-983

PUBLIC BELT RAILROAD
COMMISSION FOR THE
CITY OF NEW ORLEANS ET AL.                              SECTION: “H”



                          ORDER AND REASONS
      Before the Court are Plaintiff’s Motion for Partial Summary Judgment
on Liability (Doc. 33), and Plaintiff’s Motion to Strike Witness and Exhibits
(Doc. 40). For the following reasons, the Motions are DENIED.


                               BACKGROUND
      Plaintiff Shane Prestenbach alleges that he sustained severe back
injuries when he was struck by a train on August 14, 2019 during the course
of his employment as a switchman for Defendant New Orleans Public Belt
Railroad Corporation (“NOPB”). Plaintiff alleges that at the time of the
accident he had positioned himself between two tracks in order to retrieve a
blinking light from the end of a train pulling into the rail yard. He alleges that
he was struck in the back by a train traveling on the track behind him. He

                                        1
     Case 2:20-cv-00983-JTM-MBN Document 49 Filed 06/18/21 Page 2 of 8




alleges that the train that struck him, the PB304 Job oil train (the “oil train”),
was not illuminated and did not ring its bell or blow its whistle to give notice
of its approach. Plaintiff has brought a claim under the Federal Employers’
Liability Act (“FELA”).
      Plaintiff has moved for summary judgment on the issue of liability. In
addition, Plaintiff filed a Motion to Strike Witnesses and Exhibits in response
to Defendant’s opposition to Plaintiff’s Motion for Summary Judgment.
Plaintiff asks this Court to exclude some of the evidence Defendant relied on
in support of its opposition. This Court will consider each motion in turn.


                               LEGAL STANDARD
      Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 1 A genuine issue of
fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 2
      In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 3 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts


      1 Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).
      2 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
      3 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 532 (5th Cir. 1997).

                                             2
      Case 2:20-cv-00983-JTM-MBN Document 49 Filed 06/18/21 Page 3 of 8




showing the existence of a genuine issue for trial.” 4 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 5 “In response to a
properly supported motion for summary judgment, the non-movant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the non-movant on all issues as to which the non-
movant would bear the burden of proof at trial.” 6 “We do not . . . in the absence
of any proof, assume that the nonmoving party could or would prove the
necessary facts.” 7 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 8

                               LAW AND ANALYSIS
      A. Motion to Strike
      At the outset, the Court must consider Plaintiff’s Motion to Strike
evidence upon which Defendant relies in opposing Plaintiff’s Motion for
Summary Judgment. Specifically, Plaintiff moves (1) to strike Charles Rash as
a witness and exclude any testimony or exhibit offered by him; and (2) to strike
and exclude all NOPB Safety and Operating Rules that were produced by
NOPB to Plaintiff for the first time after Plaintiff had taken the depositions of
the NOPB’s liability witnesses.

      4  Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
      5  Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
       6 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th

Cir. 2004) (internal citations omitted).
       7 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
       8 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).

                                              3
     Case 2:20-cv-00983-JTM-MBN Document 49 Filed 06/18/21 Page 4 of 8




      First, Plaintiff moves to strike Charles Rash as a witness and exclude
any testimony or exhibit offered by him. Rash is an employee of BNSF Railway
Company, the owner of the lead locomotive on the oil train, who was presented
by BNSF to testify regarding video taken from the forward-facing camera
affixed to the oil train. Plaintiff alleges that he repeatedly asked Defendant
NOPB for production of this video and was told that the oil train did not have
a camera and that no video existed. On April 9, 2021, BNSF responded to a
subpoena duces tecum issued by Plaintiff and indicated that a portion of the
video taken on the morning of the accident had been saved from the forward-
facing camera on the oil train. Rash’s testimony is favorable to Defendant as it
suggests that Plaintiff was not injured as he claims.
      At a deposition on April 12, 2021, the parties learned that a former
employee of NOPB had reviewed the video some time before he left the
company in March 2020. Defendant also learned that the video and other
documents had been misfiled, and it produced the contents of the file to
Plaintiff on April 20, 2021. On April 13, 2021, Plaintiff requested that BNSF
present a witness to testify regarding the video. Despite BNSF’s attempts to
select a date for deposition or provide a declaration, Plaintiff ultimately
abandoned this effort. Thereafter, Defendant requested that BNSF provide a
declaration regarding the video. Charles Rash provided the declaration now
attached to Defendant’s opposition to Plaintiff’s Motion for Summary
Judgment. Plaintiff’s Motion to Strike seems to suggest that Defendant was
aware of the video and Rash’s identity as a witness “but failed and/or refused




                                       4
     Case 2:20-cv-00983-JTM-MBN Document 49 Filed 06/18/21 Page 5 of 8




to identify him until after the close of discovery.” 9 Plaintiff argues that Rash
should not be permitted to testify or offer evidence because he was not
identified on Defendant’s March 16, 2021 witness list.
      Plaintiff does not, however, provide any evidence that Defendant
intentionally withheld the video or Rash from its witness list. Indeed,
Defendant would have no motivation to hide the Rash’s testimony because it
is favorable to its defense. Evidence provided by Defendant shows that BNSF
told it that no such video existed. There is no evidence to suggest that
Defendant was aware of the existence of the video or Rash’s testimony thereto
prior to filing its witness list on March 16, 2021. In addition, out of an
abundance of caution, NOPB listed a “Representative of BNSF” on its witness
list. Accordingly, this Court does not find any ground for striking Rash as a
witness or excluding his testimony.
      Next, Plaintiff complains about Defendant’s late production of the
internal safety rules in effect on the date of the accident. Plaintiff alleges that
in response to his request for production of the rules controlling at the time of
the accident, Defendant provided NOPB’s 2014 Safety and Operating Rules.
Thereafter, Plaintiff took the depositions of several witnesses bearing on the
issue of liability. Subsequent to the depositions, NOPB supplemented its
discovery responses with the NOPB’s 2018 Safety and Operating Rules, which
it learned had replaced the 2014 rules and were in place at the time of the
accident. The 2018 rules materially differ from the 2014 rules originally
produced. Defendant’s expert bases his opinions on the 2018 rules. Plaintiff


      9   Doc. 40.
                                        5
     Case 2:20-cv-00983-JTM-MBN Document 49 Filed 06/18/21 Page 6 of 8




asks this Court to exclude the later-produced rules because they were not
produced until after he had completed depositions of the liability witnesses.
      Defendant points out, however, that it supplemented its production with
the 2018 rules on March 11, 2021—well before the April 16, 2021 close of
discovery. Plaintiff had ample time to conduct discovery on these rules if he
chose to do so. Defendant’s supplement was in accordance with its obligations
under Federal Rule of Civil Procedure 26(e), which requires a party to
supplement or correct its disclosure or response “in a timely manner if the
party learns that in some material respect the disclosure or response is
incomplete or incorrect.” 10 Plaintiff has not provided any evidence that
Defendant knowingly withheld this information or that Defendant violated any
rule of discovery. Accordingly, this Court does not find any ground to exclude
this evidence. His Motion to Strike is denied.
      B. Motion for Summary Judgment
      Next, Plaintiff argues that summary judgment on the issue of liability is
appropriate where the crewmembers of the oil train each admitted violations
of NOPB Operating and Safety Rules at the time of the alleged accident.
NOPB’s employees, Locomotive Engineer Joshua Conzonere, Conductor
Brocke Clement, and Switchman Adam Trauth, were assigned to crew the oil
train at the time of the alleged accident. Plaintiff alleges that, in connection
with NOPB’s internal investigation, Conzonere, Clement, and Trauth each
acknowledged and admitted their responsibility for the incident and their
failure to comply with NOPB’s Safety and Operating Rules, including its


      10   FED. R. CIV. P. 26(e).
                                       6
     Case 2:20-cv-00983-JTM-MBN Document 49 Filed 06/18/21 Page 7 of 8




requirement that the bell and whistle should sound before a train begins to
move. Conzonere further admitted in his deposition that he did not ring the
bell or sound the whistle before the oil train departed on the morning of the
accident.
      In response, however, Defendant offers evidence that calls into question
whether the accident occurred as Plaintiff describes—or at all. Defendant
argues that no one witnessed the oil train strike Plaintiff, including the
crewmembers in the oil train. Indeed, Conzonere testified that he did not see
Plaintiff standing near the oil train at the time of the accident. In addition,
Defendant submits Rash’s declaration, which states that video evidence
showed that Plaintiff was not standing where he claims to have been at the
time of the accident. Neither the forward-facing camera affixed to the oil train
nor the fixed cameras located in the rail yard captured the accident as Plaintiff
describes. Immediately after the alleged accident, Plaintiff reported only that
the oil train hit his backpack and did not allege an injury. Accordingly, there
are genuine issues of material fact as to whether Plaintiff was standing where
he claimed he was, whether he was struck by the oil train, and whether he
sustained an injury. The issue of liability is therefore very much in dispute,
and summary judgment is inappropriate.


                                CONCLUSION
      For the foregoing reasons, the Motions are DENIED.




                                       7
Case 2:20-cv-00983-JTM-MBN Document 49 Filed 06/18/21 Page 8 of 8




               New Orleans, Louisiana this 18th day of June, 2021.


                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                               8
